Citation Nr: 1124996	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-25 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for right leg radiculopathy, to include as secondary to the lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from November 1952 to November 1957.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2008, the Board remanded these claims for additional development.  After the Board denied the claims in November 2008, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued an Order in November 2009 that vacated the Board's decision and remanded the matter for further adjudication.  In May 2010, the Board remanded these claims for additional development.  That development having been completed, the claims are now ready for appellate review.  

The Board notes that the appeal originally included entitlement to service connection for a right Achilles tendon injury and a right shoulder disorder; and these claims were granted in an April 2011 rating decision.  As such action represents a complete grant of the benefits sought on appeal with respect to the right Achilles and right shoulder claims, these issues are no longer on appeal.  


FINDINGS OF FACT

1.  With resolution of any doubt in the Veteran's favor, his degenerative disc disease of the lumbar spine is causally or etiologically related to active service.

2.  With resolution of any doubt in the Veteran's favor, his radiculopathy of the right leg is proximately due to his degenerative disc disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine had its onset during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Radiculopathy of the right leg is proximately due to, or the result of, the service-connected lumbar spine disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable dispositions below, the Board finds that all notification and development action necessary to render a fair decision on the service connection claims for lumbar spine disability and radiculopathy of the right leg.  

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post- service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Disability that is chronically worsened by service-connected disability shall be service connected. See Allen v. Brown, 7 Vet. App. 439 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

Low Back Claim

The Veteran seeks entitlement to service connection for a lumbar spine disability.  He asserts that he injured his back during service in 1953.  He states that while serving in Korea, he stepped into a hole, twisting his ankle and back.  See October 2005 statement.  The Board notes that the Veteran's service personnel records document he is a Veteran of the Korean conflict and served in Korea.  Additionally, the Board notes that service connection has been granted for the Achilles tendon injury and shoulder injury that occurred during the alleged accident in Korea.  See April 2011 rating decision.

The Veteran's service treatment records could not be located, presumably as a result of the 1973 fire at the National Personnel Records Center (NPRC).  In cases in which the Veteran's service treatment records are missing and are presumed to have been destroyed in the July 1973 fire at the NPRC, the VA has a heightened duty to explain its findings and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The post-service records include a January 2008 treatment note, in which a private orthopedist stated that a magnetic resonance imaging (MRI) of the Veteran's spine taken in December 2007 revealed evidence of herniated discs at L3-L4 and L4-L5 levels, mild spinal stenosis at L3, bulging discs at L1-L2, L2-L3, L5-S1 and diffuse spondylitic changes.  The orthopedist opined that, in the absence of any history of injury to the low back after the accident in the war, the findings are felt to be directly related to and are consistent with the war injury.  The orthopedist stated that the Veteran has, in his opinion, sustained a significant disability as a direct result of the injuries he sustained in Korea, as related to his lumbar spine.

The Veteran was afforded a VA examination in June 2008 at which time he reported that, during service, he twisted his lower back after running and stepping into a posthole.  The Veteran described symptoms of decreased motion and pain.  Physical examination revealed normal posture, head position, and symmetry.  Gait was normal.  There was lumbar flattening but no gibbus, kyphosis, list, scoliosis, or reverse lordosis.  Range of motion was limited by pain.  X-rays revealed moderate degenerative changes with disc space narrowing at all levels.  The Veteran was diagnosed with degenerative joint disease of the lower back.  The examiner opined that the Veteran's low back disorder was less likely as not caused by or a result of the injury that occurred in Korea because there was no documentation of any of the injuries claimed by the Veteran and there was no evidence of any post-service continuity of symptomatology.  The Board notes, however, that the Court found the June 2008 examiner's opinion to be inadequate as the examiner incorrectly required objective evidence of an in-service injury and rejected the lay evidence offered by the Veteran.  See November 2009 Joint Motion for Remand.  Additionally, the Court found that the examiner impermissibly assumed the role of an adjudicator by revisiting whether or not the in-service injury of 1953 had occurred.  Id.  Therefore, the Board will not rely on the June 2008 VA examiner's opinion.

The Veteran was afforded an additional VA examination in June 2010.  He described his injury as occurring during service while running and stepping into a hole and that he fell backward as a result.  He complained of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  Physical examination revealed posture, head position, and symmetry were normal.  There was lumbar flattening, guarding of left and right, pain with motion and weakness.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The examiner opined that the Veteran's degenerative disc disease is less likely as not caused by or a result of in-service injury.  The examiner stated that the back injury was not substantiated in the letter of the doctor who had seen him in 1969.  The examiner also stated that considering the laws of physics, when an object is moving forward and suddenly stops, as the Veteran's foot fell in a hole, the object (the Veteran) due to momentum does not stop suddenly but continues to move forward and will fall forward, not backward.  The examiner stated this explains the injury to the Veteran's shoulder, which bore the impact of the fall, but such a fall would not cause lumbar disc disease.  Lastly, the examiner stated that as a disability examiner for fifteen years, the examiner has not encountered Veterans complaining or claiming a spine condition was due to running and falling in a similar situation.  

On review of all evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current lumbar spine disability is etiologically related to his military service.  While the June 2010 VA medical opinion is essentially negative and against the claim, it is also noted that the private physician opined that the Veteran's lumbar spine disability is a result of his injury during service.  The Board further notes that the Veteran, his spouse, and sister are competent to report things that of which they have first-hand knowledge.  See Layno, supra.  As such, the Board finds the reports of the Veteran injuring his back during service to be competent and credible.  

Upon resolution of any reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for degenerative disc disease of the lumbar spine.  

Right Leg Radiculopathy Claim

The Veteran also maintains that he pulled his sciatic nerve of his right lower leg as a result of his fall into a hole while serving in Korea.  See June 2008 VA examination.  

As noted, the Veteran's service treatment records could not be located, presumably as a result of the 1973 fire at the NPRC, thus, VA has a heightened duty to explain its findings and conclusions.  O'Hare, supra. 

Post-service records were reviewed.  In a January 2008 privat treatment note, the Veteran's orthopedist noted that the Veteran underwent an electromyogram (EMG).  The EMG study of the lower extremity showed abnormal findings, and according to a neurologist, raised the possibility of right L5-S1 lumbar radiculopathy versus less likely right lumbosacral plexopathy.  The orthopedist stated that in view of the findings on an MRI scan, it most likely represents L5-S1 radiculopathy and is related to the herniated disc, especially the L4-L5 level.  The orthopedist opined that in the absence of any history of injury to his low back after the accident in the war, these findings are felt to be directly related to the war injury.  The orthopedist opined that the injuries, as documented on MRI scans of the lumbar spine and EMG, are directly related and are felt to be consistent with the injury that occurred in Korea in 1953.  Finally, the orthopedist stated that the Veteran has sustained a significant disability as a direct result of the injuries he sustained in Korea, as resulted to his lumbar spine and radiculopathy.

The Veteran was afforded a VA examination in June 2008.  He asserted he pulled his sciatic nerve of his right lower leg during the accident in Korea where he stepped into a hole.  The Veteran reported radiating pain from his right glut to lower leg.  Detailed motor examination and detailed sensory examination were normal.  A detailed reflex examination demonstrated hypoactive right knee and ankle jerk.  The Veteran was diagnosed with a low back condition with right leg radiculopathy.  The examiner opined that the Veteran's low back disorder was less likely as not caused by or a result of the injury that occurred in Korea because there was no documentation of any of the injuries claimed by the Veteran and there was no evidence of any post-service continuity of symptomatology.  As with the lumbar spine claim, the Court also found the June 2008 examiner's opinion as to the Veteran's radiculopathy to be inadequate and therefore the Board will not rely on that opinion.

The Veteran was afforded an additional VA examination in June 2010 at which time he reported that his right leg becomes numb after prolonged sitting, which is relieved by change of position.  Physical examination revealed some muscle atrophy and a detailed motor examination demonstrated reduced performance of right hip flexion, right hip extension, right knee extension, right ankle dorsiflexion, right ankle plantar flexion, and right great toe extension.  A detailed sensory examination revealed decreased sensation to vibration, pain, light touch, and position sense of the right lower extremity including the thigh, leg, and foot.  A detailed reflex examination revealed hypoactive right knee jerk and right ankle jerk.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine with right radiculopathy.  As previously stated, establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Medical evidence clearly indicates that the Veteran suffers from right leg radiculopathy, and as noted, the Board herein has granted service connection for degenerative joint disease of the lumbar spine.  As the medical evidence of record indicates that the Veteran's right leg radiculopathy is a result of his degenerative joint disease of the lumbar spine, the Board finds that service connection is warranted for right leg radiculopathy on a secondary basis.  Indeed, there is no medical opinion of record that indicates the Veteran's right leg radiculopathy is due to, or a result of, some other disability.  Service connection is therefore warranted.  The foregoing analyses have been undertaken with the Board's heightened duty in mind. O'Hare, supra.

ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.

Entitlement to service connection for right leg radiculopathy is granted.



____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


